           Case 1:20-cv-01086-NONE-SAB Document 22 Filed 07/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   ZYMEX INDUSTRIES, INC.,                            Case No. 1:20-cv-01086-NONE-SAB

11                  Plaintiff,                          ORDER VACATING ALL MATTERS AND
                                                        REQUIRING PARTIES TO FILE
12           v.                                         DISPOSITIONAL DOCUMENTS

13   ZIBA FOODS, LLC, et al.,                           (ECF No. 21)

14                  Defendants.                         THIRTY DAY DEADLINE

15

16          On July 26, 2021, a notice of settlement was filed informing the Court that the parties

17 have reached a tentative settlement resolving this action and are in the process of preparing the

18 settlement agreement. (ECF No. 21.) The parties also proffer that they expect to have all

19 signatures obtained by August 13, 2021, and that the parties wish to set a “settled case status
20 conference” on August 18, 2021, or after. (Id.) The Court will decline to schedule such

21 conference at this time, though the parties may later request such conference be set if they do not

22 finalize a settlement.

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


                                                    1
         Case 1:20-cv-01086-NONE-SAB Document 22 Filed 07/26/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      All pending matters and dates are VACATED; and

 3          2.      The parties shall file dispositional documents within thirty (30) days of the date

 4                  of entry of this order.

 5
     IT IS SO ORDERED.
 6

 7 Dated:        July 26, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
